Citation Nr: 1008025	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-17 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected seronegative polyarthritis of the 
thoracolumbar spine, knees, hands, and shoulders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge (VLJ) sitting at the RO.  

In April 2009, the Board remanded this case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

The Veteran's seronegative polyarthritis of the thoracolumbar 
spine, knees, hands, and shoulders is not manifested by 
weight loss and anemia productive of severe impairment of 
health or severely incapacitating exacerbations occurring 4 
or more times a year or a lesser number over prolonged 
periods.  


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 40 
percent for seronegative polyarthritis of the thoracolumbar 
spine, knees, hands, and shoulders are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.20, 4.71a, 
Diagnostic Code 5002.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must 
inform the claimant of any information and evidence not of 
record: (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The Board notes that the "fourth element" of 
the notice requirement, requesting the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, was recently removed from the language of 38 
C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23353-356 (Apr. 30, 
2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

In this case, the claim for a higher disability rating for 
seronegative polyarthritis is a "downstream" issue in that 
it arose from the initial grant of service connection.  Prior 
to the rating decision granting service connection, the RO 
issued a letter in December 2005 that notified the Veteran of 
the evidence necessary to substantiate his claim for service 
connection.  He was advised of the information and evidence 
VA would obtain and of the information and evidence he was 
responsible for providing.  

For initial rating claims, where, as here, service connection 
has been granted and the initial rating and effective date 
have been assigned, the claim of service connection has been 
more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).

In March 2006, the Veteran was provided information regarding 
how VA assigns disability ratings and effective dates.  The 
claim was readjudicated in the March 2007 SOC, the June 2007 
SSOC, and the November 2009 SSOC.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with 
procuring service records and relevant treatment records, and 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The claims file contains the Veteran's service treatment 
records, post-service military treatment facility records, 
and private medical records.  At the August 2007 hearing, the 
Veteran testified that he receives treatment from a private 
clinic and was seen one month prior and routinely followed 
every two months.  In April 2009, the Board determined that 
additional records should be obtained and associated with the 
claims folder.  In May 2009, the Remand and Rating 
Development Team in Huntington, West Virginia requested 
authorizations for release of any non-VA treatment records 
since 2007.  The Veteran did not provide the requested 
authorization or additional treatment records.  

The Veteran underwent a VA general medical examination in 
February 2006.  In April 2009, the Board determined that 
additional examination was necessary to determine whether the 
Veteran's condition was still active and to obtain current 
findings on all affected joints.  The May 2009 correspondence 
notified the Veteran that an examination was being scheduled 
and that failure to report for such examination may have 
adverse consequences on his claim.  

The Veteran was scheduled for VA examinations in August 2009 
and September 2009, but failed to report.  Information in the 
claims file indicates that the Veteran canceled the August 
examination because he could not get off of work and that he 
canceled the September examination because he did not want to 
pursue the claim.  

Thereafter, the Veteran was sent a letter indicating that the 
VA medical center had provided information that he did not 
want to continue to pursue his claim.  The Veteran was 
advised that the examination would be rescheduled if he 
wished to continue his appeal and that if he wanted to 
withdraw his claim, he should state that in writing.  The 
Veteran did not respond to this letter.

In the January 2010 Post-Remand Brief, the representative 
noted that the Veteran was unable to get off work and 
therefore cancelled his examination.  The representative 
argued that the claims file does not contain a copy of the 
examination notice letter or any cancellation letter and that 
the VA could have attempted to collaborate with the Veteran 
and the VA medical center for successful compliance with the 
remand order.  The Board acknowledges this argument; however, 
on review of the claims file, it appears the Veteran's 
address was correct and there is documentation indicating 
that he called to cancel both scheduled examinations.  The 
Veteran did not provide good cause for his failure to report 
for the most recently scheduled examination nor did he 
respond to the September 2009 letter.  There was substantial 
compliance with the remand order and further attempts to 
schedule the examination are not warranted.  The Board 
observes that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Pursuant to regulation, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  38 C.F.R. § 3.655(a).  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).  

In this case, the Veteran is appealing the original 
assignment of the disability rating and thus, his claim is 
classified as an original claim, rather than as one for an 
increased rating.  Turk v. Peake, 21 Vet. App. 565 (2008).  
Accordingly, the Board will evaluate the claim based on the 
evidence of record.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In May 2006, the RO granted service connection for 
seronegative polyarthritis, thoracolumbar spine, knees, 
hands, and shoulders and assigned a 40 percent evaluation.  
The Veteran disagreed with the assigned evaluation and 
perfected an appeal of this issue.  

In his May 2007 Form 9, the Veteran reported he has 
experienced an actively progressive deterioration of health 
and was in a state of constant pain and discomfort.  Further, 
that he experiences incapacitating exacerbations 
approximately every 6 to 7 weeks.  

At the August 2007 hearing, the Veteran testified that he was 
on multiple medications and had started Rituxan via infusion.  
He reported symptoms in his feet, elbows, and most of the 
major joints.  He has pain and lethargy and has not noticed 
any significant change on his new medication.  He also 
reported that he has periods where his disability flares up 
and keeps him from doing much of anything.  He testified that 
this happens once every 6 weeks and he has to lie in the bed 
or on the recliner.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder. The 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability is not specifically listed in the 
rating schedule and is evaluated as analogous to rheumatoid 
arthritis.  See 38 C.F.R. § 4.20.  Rheumatoid arthritis, as 
an active process, is evaluated as follows: with 
constitutional manifestations associated with active joint 
involvement, totally incapacitating (100 percent); less than 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods (60 percent); 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a year 
(40 percent); and one or two exacerbations a year in a well-
established diagnosis (20 percent).  Chronic residuals, such 
as limitation of motion or ankylosis, are to be rated under 
the appropriate diagnostic codes for the specific joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  Note to 
this provision indicates that the ratings for the active 
process will not be combined with residual ratings for 
limitation of motion or ankylosis and that the higher 
evaluation is assigned.  

The Veteran underwent a VA general medical examination in 
February 2006.  At that time, the Veteran indicated his 
arthritis was becoming progressively worse with only fair 
response to treatment.  He reported fatigability of the 
quadriceps, dependent on activity, and pain, stiffness, and 
limited motion of the knees and shoulders.  On physical 
examination, gait was normal and there was no evidence of 
muscle atrophy or spasm.  There was mild superior swelling of 
the knee.  Range of motion testing revealed limitation of 
motion of the bilateral knees, thoracolumbar spine, and 
bilateral shoulders.  There was additional loss of motion of 
the knees following repetitive use due to fatigue.  Bilateral 
elbow flexion was reported to 145 degrees, which is normal 
for VA purposes.  See 38 C.F.R. § 4.71, Plate I (2009).  
Diagnosis was seronegative polyarthritis, symptomatic joint 
pain, limitation of motion and fatigue.  The examiner noted 
there were significant effects on usual occupation.  
Regarding activities of daily living, the examiner noted no 
effects on feeding or bathing, mild effects on driving, and 
moderate effects on chores.  Effects on recreation and 
exercise were described as severe.  It was further noted that 
the condition prevented participation in sports and the 
Veteran reported that mountain biking, racket ball, and 
cycling were limited due to inflammatory pain and limitation 
of motion.  

Evidence of record indicates that the Veteran is followed for 
his seronegative arthritis by a private clinic.  Records from 
this facility prior to discharge from service indicate 
complaints of fatigue and musculoskeletal pain.  The Veteran 
was tried on multiple medications.  

Post-service records indicate the Veteran continues to be 
followed by the private clinic.  Follow up note dated in 
April 2006 indicates that the Veteran just feels dreadful.  
It was noted that he was off of most everything and his 
joints were flaring.  He reported pain lasting virtually all 
day long and chronic discomfort.  The examiner noted that the 
Veteran moved from the chair to the examining table and back 
with normal gait and station.  There was active indolent 
synovitis across the interphalangeales, metacarpophalangeales 
and some indolent activity at the wrists.  The plan was to 
resume prescription drugs.  Note dated in October 2006 
indicates the Veteran does not have much swelling, but still 
has pain.  It was further noted though that he is a good 
athlete and was thinking of doing an Ironman triathalon 
before hanging up his athleticism.  Laboratory studies one 
week prior were utterly unremarkable.  The physician noted 
that there was a disconnect between the palpable and visible 
inflammation and his symptoms.  Note dated in December 2006 
indicates the Veteran still feels crummy.  There was active 
synovitis across various joint in the hands and a little 
sausage-like swelling in the digits of the hands.  Large 
joints seemed less involved and synovial thickening or 
tenderness was not felt elsewhere.  The physician indicated 
that the best strategy was to declare the Veteran a TNF 
(tumor necrosis factor) failure and switch him to Rituxan.  

Infusion Center consultation report indicates the Veteran had 
a history of chronic arthritis with positive anti-CCP, 
negative rheumatoid factor, and a positive ANA 1:160.  It was 
noted that he was tried on various medications in the past, 
but because of continuing symptoms was referred for treatment 
with Rituxan.  The Veteran underwent Rituxan infusion in 
January 2007 and tolerated it well with no problems.  

On review, the criteria for a 60 percent evaluation are not 
met or more nearly approximated.  Evidence of record does not 
show weight loss and anemia productive of severe impairment 
of health.  For example, in January 2007, the Veteran 
reported that he gained approximately 30 pounds over the past 
two years and review of private medical records does not show 
laboratory evidence of anemia.  The Board acknowledges the 
Veteran's complaints of significant symptoms and flare-ups, 
but objective evidence does not support a finding of severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  That is, neither 
the VA examination nor private records document symptoms or 
findings indicative of incapacitation.  The overall evidence 
of record does not support the Veteran's statements regarding 
severity of symptoms.  

The Board has considered whether the involved joints should 
be rated separately as chronic residuals.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.  As stated, the Veteran 
started treatment with intravenous medication (Rituxan via 
infusion) and the available evidence suggests that the 
Veteran's condition is active.  The joint symptoms appear 
intermittent and variable and it is unclear whether the large 
joints are chronically involved.  As the symptoms and 
objective findings in the claimed affected joints are not 
necessarily consistent, the Board finds it more appropriate 
to evaluate the Veteran's disability as an active process.  
As noted, the Veteran failed to report for VA examination, 
which could have provided findings relevant to this 
discussion. 

At no time during the appeal period has the Veteran's 
disability been more than 40 percent disabling and staged 
ratings are not for application.  See Hart.
 
The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  On review, the Veteran is not frequently 
hospitalized for his disability and it has not been shown to 
cause a marked interference with employment beyond that 
contemplated by the rating schedule.  Evidence of record 
shows the Veteran is employed and at the hearing, he 
testified that his disability only hampers his ability to do 
his job "a little bit".  He denied missing any significant 
time due to his disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

A disability rating in excess of 40 percent for service-
connected seronegative polyarthritis of the thoracolumbar 
spine, knees, hands, and shoulders is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


